Citation Nr: 0508318
Decision Date: 03/21/05	Archive Date: 04/27/05

DOCKET NO. 02-08 820                        DATE MAR 21 2005

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUE

Entitlement to service connection for right knee disability, based on aggravation.

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active naval service from January to June 1987, and thereafter served in the United States Naval Reserve until May 1991.

This matter comes to the Board of Veterans Appeals (Board) from a December 2001 rating decision of the Department of Veterans Affairs (VA) Houston Regional Office (RO). The veteran testified at a Board videoconference hearing in September 2002. This matter was previously before the Board and was sent for additional development of the evidence in March 2003 and remanded in October 2003.

FINDING OF FACT

The most probative evidence of record indicates that the veteran's pre-existing right knee disability was aggravated during service.

CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, a right knee disability was aggravated during service. 38 U.S.C.A. §§ 1131,5107 (West 2002); 38 C.F.R. § 3.303 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and implementing regulations at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004). The Board also acknowledges that various judicial decisions have addressed the notice and assistance requirement of VCAA. See generally See Quartuccio v. Principi, 16 Vet.

- 2 


App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 Vet. App. 195,202 (2003); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003). The Board, however, need not consider the question of VCAA compliance since there is no detriment to the veteran as a result of any VCAA deficiencies in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.

I. Laws and Regulations

Under applicable law, service connection is granted for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty "in the active military, naval, or air service." 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

The term "active military, naval, or air service" means active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24); Biggins v. Derwinski, 1 Vet. App. 474,477-78 (1991). In other words, service connection is not warranted for diseases unless the individual was on active duty or active duty for training at the time of the disablement or death due to the injury or disease. Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45,712 (1990).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

- 3 

II. Analysis

In this case, the record shows that the veteran injured his right knee at his civilian
job and had knee surgery in April 1988. At his September 2002 hearing, he gave credible testimony to the effect that he thereafter rein jured his right knee during his weekend drills with the Naval Reserve. As such, the veteran argues that service connection for a right knee disability is warranted based on aggravation of his preexisting right knee disability during inactive duty training.

The record contains a September 2002 medical opinion from P. Aken, R.N., which states that, based on a review of the veteran's military records and the MRI reports of September 1989 and August 2001, the veteran's job duties with the Naval Reserve most likely aggravated his recurrent torn meniscus. Additionally, a March 2004 VA examination report notes that the veteran reportedly sustained a twisting injury to his right knee while participating in a weekend drill for the Naval Reserve. The examiner noted that the veteran had degenerative changes of the right medial compartment. He stated that it was as likely as not that this was related to the veteran's military service as documented by his claims folder.

The Board finds that the medical opinions discussed above are persuasive and assigns them great probative weight. These medical opinions were rendered by qualified medical professionals who examined the veteran and based their opinions on a review of the veteran's medical records. See Bloom v. West, 12 Vet. App. 185, 187 (1999). Moreover, the Board notes that the record contains no contrary medical opinions.

As noted above, under the benefit-of-the-doubt rule, for the veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for the benefit to be denied. Gilbert, 1 Vet. App. at 54. Given the evidence set forth above, such a conclusion cannot be made in this case.

- 4 


Resolving all doubt in the veteran's favor, the Board finds that the veteran's preexisting right knee disability was aggravated during his drill weekend duties with the Navy Reserves. 38 D.S.C.A. § 5107(b). Service connection is therefore warranted.

ORDER

Entitlement to service connection for a right knee disability based on aggravation is granted.

Kelly B. Conner
Acting Veterans Law Judge, Board of Veterans' Appeals

- 5 




